 JOHN N HANSEN COJohn N Hansen Co,IncandInternational Longshoremen's and Warehousemen'sUnion, Local6 Cases 20-CA-21408 and 20-RC-16173March 6, 1989DECISION, ORDER, AND DIRECTIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT ANDHIGGINSOn June 1, 1988, Administrative Law JudgeJamesM Kennedy issued the attached decisionThe Respondent filed exceptions and a supportingbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, i andconclusions only to the extent consistent with thisDecision,Order, and Direction and to adopt hisrecommended Order, but not to adopt his recom-mendation with respect to certain determinativechallenged ballots in the election in Case 20-RC-16173The Respondent engages in the manufacture anddistribution of toys and novelty items It operates awarehouse facility in Millbrae, California, with asmall work force of employees who receive, pack-age, and ship merchandise A representation electionwas conducted on September 9, 1987 Thevote was two for and zero against the Petitioner,with six challenged ballotsThe judge, inter alia,sustained determinative challenges to the ballots ofDavidGillespie,PauletteDowning, and JamesBlaisingThe judge found that Gillespie is a super-visorwithin the meaning of Section 2(11) of theAct, that Downing is an office clerical employee,and that Blaising performs certain "managerial"tasks and enjoys a special relationship with theHansen family, which owns and manages the Re-spondent In its exceptions, the Respondent contends that Gillespie is merely an experienced ware-house employee lacking any supervisory authority,thatDowning is a warehouse clerical performingfunctions integrally related to the warehouse uniti In the absenceof exceptionswe adopt the judge s findings conclusions and recommendedOrder in Case 20-CA-21408 and his recommendations to sustain the challengesto theballots cast by Scott Edler andRobert Zimmerli and to overrule the challengeto the ballot cast by EliSivaUluikaepa in Case20-RC-16173The Respondenthas excepted to some of the judges credibility findrags TheBoard s establishedpolicy is not to overrulean administrativelaw judge scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us thattheyare incorrectStandard DryWall Products91NLRB 544 (1950)enfd 188 F 2d362 (3d Cir 1951)We have carefullyexaminedthe record and find nobasis for reversingthe findings63workflow, and that Blaising performs unit workand has no special relationship to the HansenfamilyWe find merit in the Respondent's excep-tionswith respect to Gillespie and Downing Accordingly, we shall overrule the challenges to theirballots 2Each warehouse employee is supervised by theRespondent's president, John Hansen, with the as-sistanceofOfficeManagerLouiseHerbeckHansen, with the assistance of Herbeck, makes alldecisions regarding hiring, firing, layoffs,raises,benefits, and promotions Each warehouse employ-ee works approximately 8 am to 5 p m, with anhour lunch period and the same break periods Allemployees are entitled to receive the same company provided fringe benefit program dependent onseniorityThey share the same break and lunch-room and restroom facilities located in the Re-spondent's office areaDavid Gillespiehas worked in the Respondent'swarehouse for 17 years About April 1986, the Respondent'sformerwarehouse foreman,ChuckEvans, retired 3 Hansen placed Gillespie in chargeof the warehouse and authorized Gillespie to printbusiness cards naming him warehouse supervisorHansen testified, however, that Gillespie was notcapable ofassumingEvans' supervisory role andthat Hansen made all production and personnel de-cisionsGillespieprincipally"picks"merchandise offshelves and delivers it by forklift to the packingand shipping areaHe also commonly performsother warehouse duties performed by rank and-filewarehousemenHis monthly salary is $600 morethan junior warehousemen Chaika and Gouyd Heisoften responsible for opening and closing thewarehouse He monitors employee attendance andconfirms hours worked by signing employee time-cardsAny problems concerning hours worked orwages paid are resolved by Herbeck or HansenGillespie consults with Hansen each morning todetermine the work that needs to be performed bywarehouse employeesHe possesses authority toadjust work assignments within the limits of the in-structions received from Hansen Because most ofthe tasks involve routine picking, packing, shipping, receiving, and storing, close supervision is3We adoptthe judge s finding sustaining the challengeto the ballot ofJames BlaisingApplying our community-of interest standardwe ,onelude that Blaising receives specialjob related benefitsand favorableworking conditionssufficientto warrant his exclusionfromthe bargaining unitFor the reasonsset forthin the judge s decisionMember Higginswouldsustain the challengesto theballots castby Gillespieand Downmg andhe would certifythe Petitioner3Evans had powerto hire and fire and was responsiblefor the directsupervision and managementof thewarehouse293 NLRB No 8 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDoften unnecessary The daily operation of the warehouse varies little, and the warehouse employeesrarely need to be assigned work or told what todo They simply continue where they left off theprevious dayGillespie "interviewed" employees Chaska andEdler prior to the commencement of their employ-ment Both individuals, however, had already beententatively hired by the Respondent SupervisorEvans had recommended to Hansen that Chaika behiredThereafter,Chaika reported to the ware-house and asked Gillespie if the Respondent washiringGillespie said yesChaika stated that hewould report for work the next day Similarly,Herbeck phoned Edler and asked if he would like ajobEdler replied affirmatively and was told tocome in and fill out an application Edler inter-viewed with GillespieGillespie took his application and asked whether he could drive a forkliftEdler said no Gillespie informed Edler that hewould be trained and asked him to report for workthe next MondayThe judge found that Gillespie possessed a cer-tain amount of independent authority to direct thework of employees, possessed the ability effectivelyto recommend hire and tenure decisions, and washeld out as the supervisor in the warehouse Ac-cordingly, the judge concluded that Gillespie was alow-level statutory supervisor and sustained thechallenge to his ballotContrary to the judge, we conclude that the Pe-titioner has not met its burden of establishing Gillespie's supervisory statusAlthough the possessionof any one of the indicia specified in Section 2(11)of the Act is sufficient to confer supervisory statuson an employee, the statutory authority must be exercisedwith independent judgment on behalf ofmanagement and not in a routine mannerHydroConduit Corp,254 NLRB 433, 437 (1981) It ap-pears that any assignment of work to or directionof warehousemen by Gillespie is routine and doesnot entail the exercise of independent judgmentRather,Gillespie first consults with Hansen concerning the work to be performed and then passesthis information on to the other warehouse employeesThus, Gillespie merely acts as a conduit for relaying management instructions to other employeesperforming daily, routine tasksSuch authoritydoes not reflect supervisory statusDickinson-IronAgency,283 NLRB 1029 (1987),Bowne of Houston,280 NLRB 1222 (1986) Likewise, Gillespie's re-sponsibilities concerning recording hours and sign-ing timecards are routine or clerical in nature andinsufficient to establish supervisory authorityWa-terbedWorld,286 NLRB 425 (1987),Artcraft Drsplays,262 NLRB 1233, 1234-1235 (1982) Althoughmay do soifthe officeclericalis unavailableGillespie interviewed Chaska and Edler before theybegan work, the evidence fails to establish that hemade the hiring decisions or made effective recom-mendations to hire these employees CfBowne ofHouston,supra at 1224 In these circumstances, Gil-lespie's supervisory title on a business card and hishigher salary as a senior employee are merely sec-ondary indicia of supervisory statusWithout more,such evidence is insufficient to prove that he exercises independent judgment in performing any ofthe functions set forth in Section 2(11) of the ActIn sum, we conclude that Gillespie is not a su-pervisor within the meaning of Section 2(11) of theAct Accordingly, we overrule the challenge to hisballotPaulette Downinghas worked for the Respondentfor 11 years She is paid a salary of $1400 permonth She has no job title She spends most of hertime in the office area at her desk and workbench,located approximately 5 feet from a warehousedoor She uses a computer terminal, typewriter,and adding machine at her desk area to prepareCOD forms, export forms, and UPS tracers Sheoccasionally deposits checks at the bankAlthough she performs no physical work in thewarehouse, she initiates the warehouse order-fillingprocess by converting customer orders to `pickingtickets " The "picking ticket" is either an invoiceor export form that apprises other warehouse employees of the specific merchandise to be packagedand shippedDowning either tracks down ware-housemen to give them invoices and export formsor she places the picking ticket in a basket in thewarehouse for pickup She is responsible for rout-ing all orders and international shipments and pro-vidingwarehousemenwith routing instructionsWhen an export or COD order is packed andready for shipment, warehousemen contact Down-ing to provide the necessary information for completing bills of lading or totaling other shippingdocuments Downing also interacts with warehouseemployees when dealing with returned and defec-tive merchandiseOfficeManager Herbeck and one undisputedlynonunit office clerical also work in the office areaThey are responsible for general office operationsincluding billing, payroll, answering the phone,4and taking telephonic or mail purchase orders fromcustomers and placing them into the Respondent'scomputer The nonunit clerical has no need to con-tact warehouse employees and there is no evidencethat she participates in the warehouse order-fillingprocess4 It isnot part of Downing s job to answer the telephone although she JOHN N HANSEN COThe judge concluded that Downing is an officeclericalHe therefore sustained the challenge to herballotWe disagreeDowning performs duties integral to the func-tioning of the Respondent's warehouse operationsShe initiates the workflow for these operations andisprimarily responsible for preparing picking tickets for merchandise to be shipped, obtaining andproviding routing information to warehouse employees, shippingmerchandise overseas, tracinglostmerchandise, and preparing COD's She hasfrequent face-to-face contact with warehouse em-ployees when performing these duties Thus, herduties are characteristic of those performed by aplant clerical appropriately included in a warehouse unitJacob Ash Co,224 NLRB 74 (1976)The fact that she works with forms in the officearea and utilizes a computer, typewriter, and othertraditional office equipment does not preclude herinclusion in the warehouse unitS & S Parts DistributorsWarehouse,277 NLRB 1293 (1985),AvonProducts,250 NLRB 1479, 1486 (1980)We conclude that Downing shares a close com-munity of interest with the warehouse employeesbased on her integral participation in the ware-house order-flow process, the close proximity ofher work area to the warehouse, the daily contactshehaswithwarehouse employees, and thecommon supervision and similar fringe benefits andother terms and conditions of employment that sheshareswith warehouse employees Therefore, weshall overrule the challenge to her ballotIn accordance with the foregoing, we shallremand this matter to the Regional Director withthe direction to open and count the still-determina-tive ballots as to which challenges have been over-ruled, including the ballots cast by employeesDavid Gillespie and Paulette DowningORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, John NHansen Co, Inc, Millbrae, California, its officers,agents, successors, and assigns, shall take the actionset forth in the OrderDIRECTIONIT IS DIRECTED that the Regional Director forRegion 20, within 10 days of this Decision, Order,and Direction, shall open and count the ballots castin the September 9, 1987 representation election byDavid Gillespie, PauletteDowning, and ElisivaUluikaepa, shall prepare and serve on the parties arevised tally of ballots, and shall issue the appropri-ate certification65Donald R Rendall Esq,for the General CounselJennifer JWaltandMarkJ Levy (LittlerMendelsonFastff & Tichy),of San Francisco,California for theRespondentWilliamH Carder(LeonardCarder&Zuckerman),ofSan Francisco California for the Charging Party/PetitionerDECISIONSTATEMENT OF THE CASEJAMES M KENNEDY, Administrative Law Judge Thiscase was tried before me in San Francisco California onJanuary 12, 13, and 14,1988, on a complaintissued bytheRegionalDirector for Region 20 of the NationalLabor RelationsBoardon October 9, 1987 1 On October15 the Regional Director issued a Report on Objectionsand Challenged Ballots in a representation election Case20-RC-16173, and ordered the resolution of certain challenged ballots to be consolidated for hearing with thecomplaintThe complaint is based on a charge filed by InternationalLongshoremen s andWarehousemen sUnionLocal 6 (the Union), originally filed on August 25 andlater amended on October 9 It alleges that John NHansen Co , Inc 2 (Respondent) has committed certainviolations of Section 8(a)(1) and (3) of the ActIssuesThe complaint asserts that Respondent discriminatedagainst its employee Scott Edler in two ways First it asserts that Edler and others concertedly complained abouttheirwages and Respondent, in reprisal, reduced Edler shours Second it asserts that on July 27 in response tounion organizing Respondent discharged Edler discontinued overtime for two other employees and in September denied a regularly scheduled pay increase to thosesame two employees In addition the complaint allegesthat Respondent has violated Section 8(a)(1) of the Actby informing employees that unionization would befutile, by threatening them with layoff loss of benefits,and business closure if they selected a union, and by telling employees that pay raises had been denied becausethey were attempting to bring in the UnionIn the representation case, the principal issue is whether the six individuals whose votes were challenged at therepresentation election of September 9 were eligible tovoteThe parties were given full opportunity to participateto introduce relevant evidence, to examine and cross examine witnesses to argue orally and to file briefs Allparties have filed briefs that have been carefully consideredBased on the entire record of the case,3 as well asmy observation of the witnesses and their demeanor, Imakethe following'All dates are 1987 unless otherwise noted2Respondents name has been corrected to accurately reflect its truecorporate name3 The General Counsels unopposed motion to correct the transcript isgranted 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTIRESPONDENT'S BUSINESSRespondent admits it is a California corporationhaving a principal place of business in Millbrae, California,where it is engaged in the manufacture and distribution of toys and novelty items It further admits that itannually sells and ships from its Millbrae warehouseproducts,goods, and materials valued in excess of$50,000 directly to customers outside California Accordingly, it admits, and I find it to be, an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the ActIITHELABOR ORGANIZATION INVOLVEDAt the hearing the parties stipulated that the Union is,and has been at all material times a labororganizationwithin the meaning of Section 2(5) of the Act, and I sofindIIITHE UNFAIR LABOR PRACTICESA Background and ParticipantsAs described above, Respondent operates a 22 000square foot, one floor warehouse in Millbrae Located inbetween the receiving and shipping doors is a 1000square foot officeAll corporate stock is owned by JohnN Hansen its president His office is located at thewarehouseHiswife is the corporate vice presidentThere is some limited testimony with respect to herdutiesbeingprincipallyperformed at Respondent sshowroom in San Francisco Apparently she has few, ifany responsibilities in Millbrae The Millbrae office manager is Louise Herbeck She is a long time employee ofthe firm and appears to beHansensprincipal assistantShe is assisted by at least two other clericals PauletteDowning and another woman who is identified in therecord only as Lucy Downing voted a challenged ballotin the electionAlso having a desk in the office area isRobert Zimmerli, the sales manager he too voted achallenged ballotThe complement of employees in the warehouse itselfincludes Dave Gillespie who has been empioyed for 17years and who currently appears to be in charge of thewarehouse, and JamesBlaising,formerly Hansen s brother in law Both Gillespieand Blaisingvoted challengedballotsThe last two challenged ballots are those of Elisiva (Siva) Uluikaepa and dischargee Scott Edler At thetime of the events to be described, there were two otherwarehousemen Al Gouyd and Rich Chaika In additionthere appear to have been two pa't time employees,Mitch Cota and John Jaimerena They were both hiredon September 15, a week after the election a third parttimer, Tevita ( Dave ) Fanua, was hired on October 13On August 11 the Regional Director approved a Stipulation for Certification Upon Consent Election in thefollowing bargaining unitAll full time and regular part time warehouse persons shipping and receiving clerks forklift operators equipment operators order fillers and packersemployed by the Employer at its Millbrae Califorma, facility,excluding salespersons,office clericalemployees supervisors and guards as defined in theActPursuant to that agreement, an election was conductedon September 9 resulting in two votes being cast for representation by Petitioner, no votes against and the sixchallenged ballotsB Edler's Alleged Reduction in HoursScott Edler was hired in September 1986 as a parttimego fer" in the warehouse He was a high schooljunior, approximately 16 years oldHe testified that hewas hired by Dave Gillespie, the so called warehouse supervisorHe worked approximately 1 1/2 to 2 hourseach day after school during the school year Duringholidays, he worked longer days, but does not appear tohave been obligated to work a full 8 hours, indeed hisstarting and ending times were not specifically fixedItappears that Respondent had a sales arrangementwith the J C Penney Company department store chainwhich permitted Penney s to return products it had purchased from Respondent, but had been unable to sell atretailThe contract contained a deadline that Penney swas required to meet to obtain credit for returns Although the deadline is not specifically set forth in therecord itseemsto have been some time in June or July,though it may not have been strictly enforced The Penney s returns, as well as returns from other customers, allrequiredreworkThismeant the returned toys orgameshad to be removed from their shipping box(es), inspected, repackaged as necessary and returned to inventory It appears from the evidence that Jim Blaising wasprimarily responsible for getting that job done To thisendBlaisingusuallyhad Edler assist him with therework Edler admits that he worked primarily on thePenney s returns and concedes that they had ceased nearthe end of his employment on July 31When school let out in early June, Edler began towork longer days The three timecards in evidence showthat his hours from June 15 through July 31 varied quitea bitDuring the period June 15 through June 25 heaveraged approximately 7 hours per day, but had variable starting times ranging from 8 a in through 9 20 a inDuring the 2 week period of June 26 through July 10his daily average fell to approximately 5 hours per daywith starting times ranging from 9 a in to f p in Indeedduring this 2 week period his starting times were 10 45am, 1040 am, 11 10 am, 1040 am 1015 am 1050am, f pin 9am and 9 20 a m During his last 3weeks of employment, his average hours increased to approximately 6 1/2 hours per day and, except for 1 day,they began between 9 15 and 9 30 a inThe complaint alleges that sometime in early June,EdlerChaika and Gouyd concertedly complained toRespondent regarding their wages hours and workingconditions and that on the same date Gillespie respondedby reducing Edler s hours of workThe testimony with respect to the allegation is somewhat inconsistentThere are at least three versions Although both Chaika and Gouyd had received a wage in JOHN N HANSEN COcrease in April when they completed what appears to bea probation period they began discussing their need fora wageincreaseChaika testified that the employees decided they needed to see J Hansen about the matter andEdler askedHansen tocome and speak with them WhenJHansen did so Edler asked him if he could help usoutbygranting a wage increaseJHansen asked Gillespie if he knew anything about the request, Gillespiereplied he did not Then according to Chaika Hansenlooked at Edler and him, got close to them raised hisvoice, and said,You guys are out of order If you haveany problems in the warehouse you are to go to your supervisor, GillespieChaika said they almost immediately decided to askGillespie if he would speak to Hansen for them Gillespieagreed to do so and went into the office When he cameout a short time later, Chaika says, Gillespie reported,Hansensaid we wouldget raisesin September-that hegivesraisesin SeptemberAccording to Chaika a fewminuteslaterGillespie told Edler that he was to cut hishours downThe latter testimony appears to have beena private conversationOn crossexamination,Chaikaconceded that when Gillespie told Edler to reduce hishours he was between 20 and 30 feet away from themIt is, therefore, unclear whether Chaika actually heard itor whether he simply reported what he thinks he learnedof it laterChaika also testified on cross examination thatat the time the incident occurred, Edler was still attending school and working only 1 to 1 1/2 hours per dayChaika agrees that he neverasked Hansendirectly forthe raise but only enlisted Gillespie's assistanceGouyd testified that the entirematter arosebecauseChaika s wife was expecting to deliver a baby shortlyHe said the three discussed the fact that they eachneeded more money and,as a resulthe and Edler wentto J Hansen s office JHansensaid he was busy, sothose two returned to the warehouse where Chaikajoined them Shortly thereafterHansen appeared andChaika not Edler, asked Hansen for a raise, but Hansenangrily' told them to go through Gillespie Later thethreemet with Gillespie and asked him to speak toHansen for them According to Gouyd, after Gillespiewent into the office he returned, saying that employeeswould get araisein September like alwaysHe says itwas a day or 2 later when he heard Gillespie tell Edlerhe would have cut down his hours, agreeing that Gillespiemade no reference to the earlier request for raiseswhen he told Edler to cut his hoursEdler testified that he remembered a conversation involving himself Chaika Gouyd, and Gillespie in early ormid June He says Chaika asked Gillespie to ask Hansenfor a slightwageincreaseand Gillespie agreedWhenGillespie returned from the office he said there wouldbe 'nowageincrease and that Edler was to reduce hishoursEdler says that after school had let out he hadgone to `full time" and on hearing Gillespie s directivereduced his own hours He also admits Gillespie told himsometimein July that he needed to have a set scheduleWhen Gillespie did so he did not mention eitherthe request for awage increaseor union activityRespondents witnesses deny that anyone ever directedEdler to "reduce his hours, but they do assert that they67asked that his hoursbe regulatedThe regulationhowever, did not occur until mid July as borne out bythe timecardsIt istrue that Hansen himself testified to a certainamount of annoyance over the request for the raise Heremembers Gouyd and Edler had come inside the officearea and Edler had asked to see him about a raise At thetime according to Hansen he had visitors in the officeand Edler interrupted him Although to himself he questioned a 17 year old coming into the office for a raise, hesimply told Edler to go back to the warehouse He sayshe did not even speak with Gouyd at that point He remembers Gillespie latercame in toask for a wage increase for Gouyd and Chaika but says that conversationoccurredin lateJuly and Edler was already gone 4Gillespie testified thatsometimein June Gouyd andChaska asked him to intercede withHansen to get a raisefor them and he agreed to do so He says Hansen toldhim he did not giveraisesat that time of year and so hereported back that they would not be getting raises nowGillespie further testified that he never spoke to Edlerabout his hoursat all and thatduring Edler s last 3weeks his hours were regulated by Louise Herbeck Herbeck testified that she noticed that Edler s starting timeshad become quite erratic and that it was therefore necessary to regulate themBasedon the foregoing evidence, I am unable to conelude that Edler s hours were reduced because of anyconcerted effort to obtain a wageincreaseFirst of all itappears that even though the three of them discussedtheir desire to have a wageincreasetheir activity wasnot concerted nor was it perceived as such by HansenWhen Edler went into the office he simply asked Hansenif he could talk to him about a wageincrease,but wassilentwith respect to whose increase he wished to discussHansen thought he wasaskingonly on his ownbehalfIt istrue that Gouydwas standingnearby butHansen, annoyed that he had been interrupted, simply directed Edler to go back to the warehouse and to gothroughGillespieHe did not concern himself withGouydssilentpresenceAlthough the Chaika andGouyd versionsare similarand describe something akinto concerted activity by them Edler s testimony distances himself from them Because he was the principalvictimunder the General Counsels complaint onewould think that he would include himself in their conversation with Hansen in the warehouse, but he did notInstead all he could testify to was their request for Gillespie sassistanceThus under this version Hansen knewonly that Edler had wanted to talk abouta raise and thatGillespie had later asked for a raise for Gouyd andChaikaHansens reply was simply to advise Gillespiethat he did not giveraises at that timeof year and it wasessentiallynoneof Gillespies businessThat being the case, thereisnoreason for eitherHansenor Gillespie to have decided to reduce Edler shours Edler simply was not the focus of a request for araise because he never pursued it further and there is noreasonwhy any retaliation would be directed toward4 Edler s last workday was July 31 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhim Even if there was a retaliationagainst himitwouldhave been as aresultof the annoyance Hansen perceivedwhen Edler interrupted him, an apparently unconcertedactMoreover, the timecards are not conclusive regardingwhether Edler actually reduced his hoursIt istrue thatduring the period from June 26 through July 10 hishours fell somewhat, but the drop is hardly significantgiven the fact that his hours had been erratic since theend of the school year Indeed,at leastone entire daywas lost to Independence Day during that second 2week period Besides, during the first 2 week period, hishours had dramatically jumped as he switched from anafter school job to what he called full timework Inactuality of course, Edler was not a full time employeeHe never worked a full 40 hour week during his entireemploymentIndeed in observing Edler testify, I noticed that hehad difficulty in perceiving and describing his employment circumstances generally This may be due to hisyouth and inexperience, but he had a tendency to exaggerate and his observations cannot be accepted at facevalueIn any event, I am unable to conclude that counsel fortheGeneral Counsel has met his burden of proof hereHe has asserted that the employeesengaged ina concerted request for a wage increase I have found however,that even if this request can be characterized as concertedHansen did not and could not have perceived it assuchMoreover thereisnopersuasive evidence that theEmployer responded by retaliatingagainst anyemployeeincluding Edler, for having done so Accordingly, I shallrecommenddismissalof this allegation of the complaintC Edler s DischargeAccording to Rich Chaika, sometime in late June hebegan discussing with Gouyd and Edler the possibility ofgoing to a union for representationHe says he alsoasked Gillespie if he was interested, but Gillespie repliedthat he was going on jury duty and would have to waituntil JulyGillespie agrees that at some point Chaika andGouyd asked him if he was interested in being represented by a union, but says he simply replied he was not anddid not take them seriously Because of that perceptionhe did not tell anyone in management of Chaika s interest in union representationChaika continued to pursue the matter and eventuallyarranged a meeting with Union Business Agent DavidSchermerhorn On July 17 Chaika Gouyd and Edler allsigned authorization cardsIn the meantime, as Edler admits, sometime in Julythe J C Penney returns stopped Furthermore, he testifeed that he believed he was entitled to a vacation (appatently from something Gillespie had said but whichno one from the front office ever confirmed) Accordingly,he made a decision in July that he wanted to go toFlorida for a week He told either Gillespie or Herbeckof his desire, and Hansen became aware of it Furthermore it appears from company records sales in Julywere on the decline Ultimately the July sales recordswere the lowest they had been since 1983 and were wellunder the 1985 and 1986 figures It should be observedhere that in 1986 when Respondent also employed twohigh school students both were laid off as work becameslowHerbeck testified that Hansen was scheduled to attenda gift show in Los Angeles that began on July 18 Shetestifiedthat shortly before that she had discussedEdlers situationwith Hansen She reviewed the dailysalesfigures with him, the fact that Edler wanted to goto Florida in August the virtual cessation of the J CPenney s returns and the fact that there was not verymuch work for Edler to perform Both she and Hansensay theymade adecision at that time to let Edler continue to the end of the month and to lay him off at thattimeShe directed Gillespie to so inform Edler Gillespiesays he did so in mid JulyEdler denies Gillespie s testimony saying he was notinformed of his layoff until after lunch on July 27 whenhe was told that his last day would be Friday, Jul} 31On July 27, at approximately 9 30 am,Business Representative Schermerhorn, together with another unionrepresentativeNewman, went to Respondents MillbraeofficeSchermerhorn met with Hansen and advised himthat a majority of his warehouse employees had signedunion cards and demanded that Respondent recognizeand bargainwith the Union in a warehouseunitHansendeclined saying that he wished to consult with an attorney The three parted amicably and as they left Schermerhorn asked Hansen if he would transmit a message tothe employees that he wanted to meet them at a nearbyrestaurant for lunch Hansen agreed to do soShortly after Schermerhorn left Edler says, Hansencameinto the warehouse and spoke to all the warehouseemployeesHe saysHansenspecifically asked him if hewas responsible for bringing in the Union Edler said hewas notHansen thenaskedWell who is responsible9Edler says Chaska replied,We all areChaika corroboratesEdler on the point Edler says it was at that stagethatHansen advised the employees that Schermerhornwanted to meet them all for lunch Chaikasays Hansenthen asked Gillespie to come to the office and that asGillespie departed he turned and saidI told you youassholesno unionOn Gillespie s return Chaika says he told them John[Hansen]says he wants you to know if you get a unionthere will be no overtime you will be laid off when bustnessisslow and the company won t pay any benefitsYou 11 have to do that yourselfGouyd's version isa littledifferentHe says that afterSchermerhorn left the office that morningHansen cameto the warehouse and spoke with the three of them Hesays Hansen pointed his finger at Edler asking if he hadstarted this unionbullshitWhen Edler did not reply,Hansen then asked who else was involved Chaika andhe both repliedBoth of usGouyd says Hansen thensaidAs soonas itslows down you guys are going to belaid off "After the three had lunch with Schermerhorn, they returned to work Edler says he noticed Gillespie beingcalled to the officeWhen Gillespie returned he toldEdler that his last day was to be Friday [July 31] Edlerremembers Gillespie told him he was being laid off be JOHN N HANSEN CO69causework was slowOn cross examinationEdleragrees that Gillespie did not mention the Union as beinga reason for the layoffChaika testified that he heard Gillespie tell Edler thathe was being laid off and that Edler asked if he wasfiredAccording to Chaika,Gillespie replied that he didnot think Edler would be back Gouyd similarly testifiedthat afterGillespie advised Edler of the layoff, Edlerasked if he would get to come back or be part time, butGillespie simply shrugged and walked awayAbout a week later,according to Chaika he andGouyd asked Gillespie why Edler had been dischargedAlthough Chaika started to give testimony with respectto this conversation he backed away claiming that hedid not remember it very well He was pressed by theGeneral Counsel to assert that Gillespie had admittedthat the Union was a factor in Edler s discharge However,Chaika would not do so, finally saying that Gillespieonly told him (though he does not remember it verywell) that Edler was fired because business was slowingdownContrariwise,however,Chaika says that at the time ofEdler s discharge it looked to him as if business was increasingChaika even asserts that Gillespie had said onseveral occasions that 1987 was one of Respondent sbest years in terms of sales Assuming that Gillespiesaid itwhich Gillespie denies it is unclear how Gillespiewould have known He had no access to Respondent sfinancial records and, although a long time employeehad only been the head of the warehouse for about ayearMoreover,Hansen did not regard Gillespie as capable of performing higher management functions and didnot take Gillespie into his confidence with respect tobusinessmatters Indeed it seems unlikely that Hansentook any Millbrae employee into his confidence with respect to financial matters except for Office Manager Herbeck Because Gillespie had no access to this information,it is unlikely that he would have told Chaika anysuch thing I am, therefore dubious of Chaika s testimony in this regard and find that Gillespie did not ever tellChaika that Respondent was having a good year at thetime Respondent discharged EdlerRegarding the Edler Chaika and Gouyd testimony tothe effect that Gillespie told Edler for the first time onJuly 27 that he was being laid off again I am somewhatskeptical I do think Gillespie told Edler that he wasbeing laid off on that date but I do not believe that itwas the first time that he had done so Both Herbeck andGillespie appear to be quite credible in their testimonythat a decision had been made in mid July and that Gillespie had informed Edler then that his job would ceaseat the end of the month Clearly Respondent had a pastpractice of letting the high school students go whenwork became slow, usually shortly after school let outAdditionally,it is quite apparent,even from Edler s owntestimony,that the work had become slow he washaving difficulty maintaining regular hours(quite possibly because of the lack of available work)Furthermorehis announced desire to leave work in August for a weekto go to Florida could only have weakened his alreadyinsecure situationEdler s lack of perception with respect to what hisbenefits and duties were leads me to conclude that hisability to perceive circumstances has yet to develop Hebelieved for example, that he was a full time employeeand entitled to the vacation rights of a full time employeeHowever he was always only a part time employee,not entitled to any fringe benefits that would inure to aregular full time employee He was not entitled to a vacation and even if he was, it would not have been givento him until the Christmas New Year s week during thefollowing winter,which all employees were required totake annually as the Company was closed during thatweekFurthermore,Edler appears to have a certain amountof willingness even if not engaging in outright deceit toallow unclear circumstances to persist For example hetoldHerbeck that his summer school hours were to befrom 8 to 10 am Accordingly she let him report towork between 10 and 10 30 am On one occasion histimecard even shows he was off because of school However he testified that his summer school hours were actually 8 to 10 p in and never interfered with workIndeed,he was not straightforward with me about thatcircumstance eitherTherefore,I am compelled to conclude that Respondentwas not motivated to discharge Edler because theUnion had appeared on the scene in July There is, ofcourse no doubt that Schermerhorn made his demand onJuly 27 and later that same afternoon Edler was reminded that his last day would be July 31 Nonetheless I amconvinced that the decision to let him go had been madeapproximately 10 days before and that he had been so informed It may be true that Gillespie was aware of Chaika s union activity in late June and early July but it doesnot follow that either Herbeck or Hansen would havepointed their finger at Edler,even assuming Gillespiehad informed them of Chaika s interest In fact on July27when under Chaika s version,Hansen confrontedthem in the warehouse, Hansen asked who had been responsible,suggesting that he did not yet know When heasked Edler if it was he, Edler denied it Even if Hansenconcluded as a result of the Chaika Gouyd answer thatthey were all responsible it would not change the factthat the decision to lay Edler off had been made 10 daysbeforeThus even assuming that the evidence makes out aprima facie case with respect to Edler s having been discharged for having been involved in union organizing itappears the actual timing of the decision to dischargehim was earlier than Hansen s actual knowledge BeyondthatRespondent has rebutted the General Counsels evidence with respect to motivation Respondent has hiredhigh school students in the past and has let them go atapproximately the same time of year as Edler It did sohere on the basis that there was insufficient work forEdler to perform Indeed the decision was no doubtquickened by Edler s request to take a vacation in earlyAugust Accordingly,I conclude that the evidence is insufficient to show that Respondent discharged Edler inviolation of Section 8(a)(3) of the Act 70DECISIONSOF THE NATIONALLABOR RELATIONS BOARDD Alleged Restraint and CoercionThe complaint alleges that Hansen s and Gillespie sJuly27discussionsconstituteviolationsof Section8(a)(1)Specifically,the complaint asserts that J Hansenimproperly interrogated employees about their unionsympathies and that Gillespie told them union representationwould be a futile act that would result in theirlayoff and a loss of benefitsChaika,Gouyd and Edler all testified that on thatday shortly after Schermerhorn left the premises, JHansen came to the warehouse and asked who had started the Union Edler denied it was he Gouyd and Chaikasaid either that it was all of us' or both of usHansendoes not deny their testimony,saying only that he toldthem of Schermerhorn s request to meet them for lunchIn that circumstance I am compelled to find thatHansen did interrogate employees regarding their unionorganizing activities I further find that it was unnecesnary for him to have done so and therefore was coercivein nature The question violated Section 8(a)(1) as an improper interrogationRegarding Gillespie s supposed statements Chaska saysthat as Hansen returned to his office,Gillespie turnedand said,I told you assholes,no union,then followingJHansen into the office Chaska says that upon Gillespie s return to the warehouse Gillespie told all three,John[Hansen] wants you to know that if you get aunion in,there 11 be no overtime, you will get laid offwhen it [is]slow, and the company would not pay youbenefits, you ll have to pay it yourself ' Gillespie deniessaying any such thing and neither Gouyd nor Edler corroborate Chaska here Gouyd does claim that J Hansenrather than Gillespie saidAs soon as it gets slow, youguys are going to be laid offAssuming that this discrepancy is simply a matter of confusion,itdoes not explainEdler s failure to corroborateHere,however,Hansen specifically denies saying such things either toGillespie or to the employeesGillespieon the otherhand is silentAlthough I am somewhat troubled by the strength ofChaska s version (not really corroborated by his coworkers),Gillespie s failure to deny is significantAccordingly I find Gillespie did make the remarks I have coneluded elsewhere in this decision that Gillespie is a lowlevel supervisorThat being the case, Respondent is responsible for his statementsNonetheless I also find thatthey did not actually represent a company policy Hansen s denial that he said such things appears credible andhe had not yet had time to seek advice about how tobehave during an organizing drive It would appeartherefore,thatGillespie's statements were made withoutbenefit of any knowledge of what Respondents policiesactuallywould be in the event of unionization Indeed,his claim that employees would have to pay for existingfringe benefits(life insurance health insurance,or retirement) themselves appear so wild(and probably contraryto information provided by Schermerhorn)that it wouldnot readily be believed It is obvious to me that Gillespiewas over reaching Nonetheless,the statements are coercive within the meaning of Section 8(a)(1) even if theydo not accurately reflect company policy Employers areresponsible for the coercive remarks of their supervisorseven low level incumbents like GillespieE The September 28 ConfrontationOn September 28, approximately 2 1/2 weeks after theinconclusive Board electionChaika and Gillespie hadsome sort of altercationWithout attempting to ascertainwho or what caused it,itappears that Gillespie in anger,had struck a cardboard box which fell on Chaika but didnot injure him Upset over the incident,and believingthatGillespie had deliberately caused the box to strikehim Chaika left the premises and telephoned both thepolice and the Union The police met him at a nearbyphone booth but refused to take any further action Inthe meantime,BusinessAgent Schermerhornand his assistantNewman went to the sceneOn their arrival at the facility,according to Schermerhorn, he observed Gillespie in front of the building driving a forkliftHe also saw Chaika The three had a conversation in which Gillespie admitted hitting the box thathad fallen on Chaska,but asserted he had not hurtChaska and it was an unintended result of his anger Atthat point according to SchermerhornHansen cameoutsideasdidGouyd,but from another directionSchermerhorn explained to Hansen that he had come inresponse to Chaika s telephone call He and Hansen thenhad a fairly extensive conversationHansen asserted thatthe Company had never had trouble before the Unionhad come on the scene and contended that the warehouse employees were working at half speedSchermerhorn explained that one of the problems was SanfordRudnick,the individual whom Respondent had hired torepresent it during the election He said Rudnick was notinterested in solving the representational question butwanted to stretch itoutAsa result he said the employeeswere becoming frustratedAccording to SchermerhornHansen respondedI ve been in business for 38yearsWe have never had a union and I 11 shut this placedown and close the doors before I allow a union tocome in hereSchermerhorn says Chaska and Gouydwere both present when Hansen made the statementBoth Chaika and Gouyd corroborate Schermerhorn sversion In addition they say Hansen told Schermerhornthat the employees were just trying to make troubleJHansen agrees that a conversationverysimilar tothe one described by those three did occur He says onthat day he had a conversation with Schermerhorn infront of the company office door dealing with the Gillespie Chaska altercationHe says, however, that no oneelsewas present and no employee heard the conversationHe says he told Schermerhorn he would shut hisbusiness down if I have to have those two guys [Chaskaand Gouyd] telling me what to doRecognizing his ambiguity he explained he did not mean the two union offscialswho were standing by He said the entire conversation had occurred because there had been a fight involving an employee and Gillespie and he had had to separate themThe conversation between Schermerhorn and Hansenoccurred right outside the plate glass window next toLouise Herbeck s desk She testified that she observed JOHN N HANSEN COthe conversation though she could not hear anythingbeing said She says she saw no employee nearby anddoes not believe there were any However from herangle she could not have seen anyone standing near thebuildingGillespie testified that he too,observed Hansenand Schermerhorn talking outside that day saying he wasthere working He does not believe Hansen saw him Heclaims neither Chaika nor Gouyd was still there althougheach had been shortly beforeBased on demeanor and the probabilities here, I conelude that Chaika and Gouyd would not have returnedtowork once they had spoken to Schermerhorn andSchermerhorn began talking to Hansen Schermerhornwas their representative and it is most improbable thatthey would have been so incurious regarding what hewas going to do for them that they would have left thescene and returned to work Undoubtedly they stayedoutside together with Gillespie to watch what was aboutto happen Furthermore,based on the cumulative testimony of Schermerhorn,Chaika,and Gouyd and the factthat JHansen did not testify in detail about what wassaid,I conclude that their version accurately describeswhat occurred I therefore find that in the presence of atleast two employees,JHansen told Schermerhorn thathe would close his business before he allowed a union tobecome the representative of its employeesF Alleged Loss of Scheduled Overtime and ScheduledPay IncreasesAccording to the complaint,on or about July 27, Respondent discontinued scheduled overtime for warehouseemployees and on September 1 denied regularly scheduled pay raises to Chaska and Gouyd Regarding the alleged loss of scheduled overtime as of July 27, probativeevidence is nonexistentThe only time that overtimemight have been considered to be scheduled was 6 weekslaterwhen Respondent hired Cota and Jaimerena onSeptember 15 to perform essentially a skeleton secondshift as the Christmas season shipping began and as thewarehouse began to fall behind Although both Chaikaand Gouyd testified that they had worked overtime in1986, the extent of that overtime is not shown on thisrecord It is true that the entire payroll for 1987 is in therecord,but it does not show any 1986 paymentsThere is also evidence in this record,above subparagraph D that Gillespie on July 27 told Chaika andGouyd that they would not be getting any overtime because they had joined the Union I have previouslyfound Gillespie s threat does not accurately describe Respondent s actual policy because no policy had then beenformulatedThus his threat is not probative of what Respondent s actual intentions were in SeptemberMoreover,itappears that the employees on the second shiftwere part time and paid at a lesser rate than eitherChaika or Gouyd It is obviously more economical tohire part timers to cover excess work than to pay timeand a half after 8 hours5 to other employees This evi5As required by state law71dence does not lead to the conclusion that the additionalwork was discriminatorily denied Chaika and GouydProof of that conclusion requires more evidence than hasbeen presented here Instead,it leads to the conclusionthat the decision was based on economicsA more difficult question is the allegation that Respondent denied Chaika and Gouyd regularly scheduledwage increases in September It appears to have beenRespondents standard practice to grant wage increasesto the entire staff every September Indeed everyone onthe payroll except for Chaika and Gouyd received awage increase in early SeptemberMoreover,in June,when they had asked Gillespie to intercede on theirbehalf for additional wages, he came back to tell themthatRespondent gave its wage increases in SeptemberEven so, in February both had passed what appears tohave been a probationary period when they were converted from straight hourly wage to a semi monthlypay basisTheir initial$5 hourly rate converts to $800per month,their change to semimonthly salary resultedin a $900 per month rate an increase of $100 Also atthat time they became eligible for health insurance, sickleave, paid vacation,life insurance,pension plan,dentalcoverage and the health club privilege Those were allsignificant benefits they had not enjoyed previouslyJHansen explained that Respondent did not giveChaika and Gouyd September wage increases becausethey had already been given a wage increase in Februaryand the Company only gives one wage increase eachyear It does not appear that any other employees gotmore than one wage increase during 1987,although in1986Gillespie got twoHowever the first appears tohave been in April 1986 because of a promotion when hereplaced the long time warehouse supervisor when thatindividual retiredThat would not appear to have been aroutine circumstanceThe second was in SeptemberThere is no evidence concerning how Respondent treated new hires in past years with respect to whether theyreceived both a wage increase on completion of theprobationperiod and the routine wage increase in September and J Hansen's testimony regarding that policystands unchallengedChaika did testify that in late June when Gillespiespoke to Hansen on their behalf that Gillespie came backsaying Hansen had saidWe would get raises in September-that Hansen gives raises in SeptemberSimilarly,Gouyd quoted Gillespie as saying that they would gettheir raise in September like alwaysGillespie testifiedthat in June he had spoken to Hansen who had told himthat he did not give raises at that time of year He reported that to Chaika and Gouyd saying that J Hansenwarn t giving raises nowOnly Gouyd s recollectionwould clearly evince a promise to grant a wage increasein September Chaika started to do so, but then tempereditThe other two versions simply set forth the fact thatraises usually came in September They did not take thenext step to say that September raises were a certaintyIt is true,I think,that J Hansen exhibits certain traditional antiunion attitudesOne of these was exhibitedwhen he said he would close his business before he hadto deal with the Union That occurred in late September 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDshortly after the pay rates were changed Similarly,Gouyd quotes Hansen (though it was more likely Gillespie) as saying on July 27, shortly after Schermerhorn sdemand for recognitionAs soon as it slows down youguysare goingto be laid offHowever, neither of these two threats ever materializedRespondent has neither closed its business nor repeated that threat, nor has anyone been discriminatorilylaid off (Edler s layoff notwithstanding)It seems therefore that whatever animus J Hansen holds it has notbeen carried beyond mere wordsEven so Respondents announced reason for notgranting wage increases to Chaika and Gouyd leaves atleast one question unanswered that no party chose to inquire about Does Respondents policy not to grant thema wage increase in September because they had receivedone in February mean that they would not receive another until September 1988' That appears to be the caseIf so, it seems to be a harsh result of the one pay raiseper year policy Yet the General Counsel never inquiredconcerning whether that had happened in the past toother new hires Absent a showing that these two individuals were treated differently than other new hires, Iam compelled to conclude that the General Counsel hasfailed to show that Respondents failure to give Gouydand Chaika a wage increase in September 1987 was discnminatonly inspiredAccordingly, I shall recommendthat this allegation in the complaint be dismissedG TheRudnick ThreatFinally,the complaint was amended at the hearing toallege that Respondents consultant Sanford Rudnick,had told employees in a December meeting that they hadbeen denied wage increases because of the Union Respondent denies Rudnick ever made such a statement italso denies that Rudnick conducted any meeting whatsoever with employees in DecemberChaika testified that at a meeting in December (only amonth before this hearing)attended by the entire staff,Rudnick began bywonderingwhy production was solow Chaika says Rudnick accused both Gouyd and himof not getting the work done That resulted in a discussion of production problems in general Chaika says thatat the end of the meeting Rudnick told them,Onereason you didn t get your raise was because of theUnionOn cross examination Chaika conceded that hismemory regarding to the date may be wrongGouyd also testified the meeting occurred in December and recalls Rudnick saying Hansen had spent over$5000 on legal advice and the employees were not goingto get their raises because they were trying to get aunion in "Rudnick was not called to testify However Respondent did ask several individuals who attended the meetingabout their recollection Jim Blaising testified that he remembers a meeting occurring sometime in Novemberand says Rudnick characterized it as a clear the airmeetingWhen he was asked whether raises were discussed during that meeting he testifiedNot to myknowledgeSimilarly,PauletteDowning testified thatshe could not recall any meetings with Rudnick after theSeptember 9 election Gillespie appeared somewhat confused by the question because he testified that Rudnickconducted approximately three meetings during whichhe read letters to the employees then said that theyoccurred after the electionPlainly it is unlikely that Rudnick whose duty was topersuade employees to vote against representationwould have been reading letters to the employees afterthe electionUndoubtedly,GillespiemeantbeforetheelectionNonetheless,Gillespie testified that he did notrecall Rudnick saying anything about raisesMore specifically he was unable to recall Rudnick saying that raiseshad been denied because of the UnionThe General Counsel added this allegation at the hearing and it appears to be something of an afterthoughtFrankly, given Chaika s lack of specific memory, the improbability that Rudnick would have conducted such ameeting more than 3 months after the election and thefailure of others to recall itit seemsunlikely to have occurredMoreover, the two versions testified to byGouyd and Chaika are not fully consistent Gouyd testifled colorfully that Rudnick had said Respondent hadspent over $5000 on legal advice Yet Chaika did nottestify to that rather dramatic introduction to the topicIt appears to me that a colorful remark such as that reported by Chaika would have stayed in Gouyd s mindfor at least a month if it had actually occurredMoreover, the testimony on the other side is consistent withthe kind of testimony seen when one is attempting toprove a negative i e that something did not occur It isnot uncommon for individuals in denying something occurred to characterize it in I don t recall or not tomy knowledge terms when in fact they are doing theirbest to recall cannot, and conclude that it did not occuryet still harboringan elementof uncertaintyIf Rudnick did conduct a postelection meeting of employees it undoubtedly would have been closer to theelection than December And if asBlaisingsays it was aclear the air meeting it may well have had to do withthe hard feelings seen to have arisen between Chaika andGouyd on one sideand Blaisingand Gillespie on theotherFurthermore, if production was being affected bythose hard feelings such a discussion could have helpedassuage them It does not follow that having accomplished thatRudnick would have then antagonized thewarehouse crew by telling them their September wageincreases had been denied because of the UnionCandidly, I am of the opinion that the Chaika Gouydtestimony here is an after the fact fabrication designed tobolster the claim for a lost wage increase Gouyd at thevery least exhibited a strong biasagainstHansen, accusing him of a bald faced lie in another context andChaika was in many respects unimpressive I concludetherefore that thisallegationisunproven and should bedismissedIV THE CHALLENGED BALLOTSAs noted in the introductory section of this decision,the Regional Director has issued an order consolidatingthe unfair labor practice hearing with a hearing on thevalidity of the challenged ballots cast by six employeesin the representation electionThose voters were Scott JOHN N HANSEN COEdler, David Gillespie, JamesBlaisingRobert Zimmerli,Paulette Downing, and Elisiva Uluikaepa Each of theseindividuals will be discussed seriatimScott EdlerRespondent challenged the ballot of ScottEdler on the ground that he was no longer an employeeThe Union contends that he was unlawfully dischargedbefore the election and is therefore an eligible voter Ihave concluded, above, however, that the General Counselhas failed to prove that Edler was discriminatorilydischarged on July 31 as alleged Furthermore, theredoes not appear to be any reasonable expectancy of hisrehireAccordingly, I recommend that the challenge toEdler s ballot be sustainedDavid GillespieGillespie is a long time warehouse employee having worked for Respondent for some 17 yearsUntil early 1986 the warehouse foreman had been an individual named Chuck EvansItisundisputed thatEvans was a statutory supervisor who had the power tohire and fire and who was responsible for the direct supervisionand managementof the warehouse At the timeof Evans retirement, Hansen put Gillespie in charge ofthe warehouse However, Hansen denies that Gillespiewas given the same authority as Evans and asserts thatGillespie did not have the capabilities that Evans possessedAlthough I tend to agree that Gillespie was not as capable as one might expect it is clear that he is a supervisorwithin the meaning of the Act and has been sinceApril 1986His monthly salary is approximately $600more than Chaika's and Gouyd s, he is responsible foropening the warehouse in the morning and closing it inthe evening, he keeps track of the employees hours byapproving their timecards, and he checks their attendance It is true that he consults with J Hansen in themorning regarding certain jobs that need to be performedEven so he appears to have the authority toadjust work assignments as necessary to accomplish thetasks to be performed that day I think it is true however that many of the tasks are routine and hands on supervision is often unnecessaryNonetheless Gillespie was the individual who assignedEdler his duties for the day, often assigning him to workfor BlaisingHe also told Chaika and Gouyd what theirdaily duties were to be-i ewhether they were to packthe product for shipping or to unload trailers in the yardFurthermore, he had a significant role in the hiringinterviews of Chaska and Edler, although it appears thatboth Chaika and Edler had already been tentativelyhired by the Company through unclear means Chaskahad previously worked for Respondent and had learnedof the job opening by word of mouth He came to Gillespie saying he had heard Respondent needed some helpand was ready to report the following day Gillespie wasalready aware of Chaika's situation but nonetheless interviewed him briefly He no doubt could have vetoed oreffectively recommended that he not be hired had heviewed Chaika to be unsatisfactory SimilarlyOfficeManager Herbeck had let it be known that Edler shouldapply for an after school jobWhen Edler did so it wasGillespiewho interviewed him not Herbeck, and because Gillespie had no objections to Edler, he was hired73It is true that Gillespie principally performs duties inthe warehouse as the pickerwho collects the variousmerchandise on a particular order places them on apallet, and delivers them to the packing tables via forkliftThus, he commonly performs work often done byrank and file warehousemenThis, however, is insufficient to offset the fact that he has a certain amount ofindependent authority, has the ability effectively to recommend hire and tenure decisions,and is seenas the supervisor in the warehouse Indeed, Respondent has authorized him to print business cards, naming him as thewarehouse supervisorAccordingly, I find him to be aSection 2(11) supervisor and recommend that the challenge to Gillespie s ballot be sustainedJames BlaisingThe Union has challengedBlaising'sballot on the grounds that he is either a supervisor or amanagerialemployee who has a special relationship tothe Hansen family Respondent asserts that he is an ordinary warehouseman performing tasks similar to those ofthe other warehousemen and that he shares a substantialcommunity of interest with themBlaising first came to Respondent as a consultant in1983He had recently retired from the Federal DefenseSupply Agency and was at that time married (althoughseparated) to JHansen s sister J Hansen, it will be remembered, is a corporate officer 6 Blaising remained as aconsultant for approximately a year after his originalhireThereafter he was placed on the regular payrollHe is salaried and is paid the same amount as Gillespie,ie, approximately $600 per month more than Chaikaand Gouyd He has workplaces both in the warehouseand in the office indeed, he uses a desk in J Hansen spersonal officeHe contends, however, that the bulk ofhis time is spent in the warehouse and that he does notuse the desk when J Hansen is in the office Prior to arecent marriage Blaising lived within walking distanceof the warehouse and had access to a company Thunderbird automobile, which was often kept at the warehouseApproximately five orsix timesper year he travels todistant cities to assistHansen and/or Zimmerli in theCompany s participation in trade showsHis principal duty for Respondent is to oversee socalledreturnsThis involves dealing with customerswho desire to return merchandiseWhen operatingwithin the Company s announced guidelines this requireshim toissuea return authorization and mail it togetherwith a special mailing label, to the customer The customer then uses the special label to return the merchandiceOn its arrival, Blaising inspects it and causes it tobe reworkedwhen necessary He is often assisted inthe rework process by a junior person such as Edlerbefore his discharge and later Uluikaepa He said it washe who originally gave Herbeck the information regarding the cessation of the J C Penney s returns and toldher that there was little if any work for Edler to performHe testified that he performs the Company s receivingIn this regard, he says he unloads trucks includingthose sent by United Parcel Service Both Chaika and6 Blaising subsequently died on a date not shown in this record 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGouyd hotly dispute that fact and assert they have neverseen him do any actual unloading although they concedehe has handled "receiving" paperwork. According tothem, trucks are usually unloaded by the driver or, if awarehouseman is required, they are the ones who do it.Invariably, they say,UPS drivers unload their owntrucks.Although the evidence is in dispute, I am notwilling to creditBlaising'stestimony that he unloadstrucks or that he does anything other than to observe aUPS driver unload. I believe he is exaggerating hisduties here.Blaising occasionally assists with the packing,but usu-ally "packs" only preboxed shipments, requiring only anaddress stencil. This task is performed irregularly, usual-lywhen the other packers (Chaika and Gouyd) are fall-ing behind during the"Christmas"shipping season(August-November). His testimony to the contrary islargely offset by that of Gillespie and the other warehou-semen. Again, I find him to be exaggerating.Regarding fringe benefits, I note that he receives thesame fringe benefits as all regular full-time employees oftheCompany, including Chaika and Gouyd, but withtwo caveats. First, he has declined health coverage as heobtains it through his Federal annuity. Second, he is notyet "vested" in the Company's retirement plan, althoughhe testified he hopes to become vested shortly.Based on the foregoing facts I conclude that Blaisingdoes enjoy a special relationship with the Hansen familyand that he performs certain managerial tasks renderinghis inclusion in the bargaining unit inappropriate. Hehandles returned merchandise, albeit within certain speci-fied guidelines (a very easy job); he shares an office withJ.Hansen; he has access to a luxury automobile; he trav-elswithsalesmanager Zimmerli to trade shows in dis-tant cities; and he has certain directive authority overjunior warehouse persons such as Edler and Uluikaepa.His salary is commensurate with that of the warehousesupervisor, Gillespie, and it appears that he is being kepton for the specific purpose of allowing him to obtain asecond retirement income.Ifind him to be a sinecuredemployee whose basic interests are quite different fromthose of ordinary employees. Accordingly, the challengeto Blaising's ballot should be sustained.Robert Zimmerli:Zimmerli is the sales manager for theCompany. He has his own cubical in the office andspends most of his time on the telephone communicatingwith his salesmen in the field. On occasion he comes intothewarehouse to pack merchandise or to oversee thepacking of merchandise scheduled to be shipped to tradeshows.He attends approximately six trade shows peryear.He reports directly to J. Hansen and has little deal-ingswithwarehouse employees except for Gillespie,withwhom he discusses trade show requirements. Itdoes not appear that he has any real community of inter-estwith the warehouse employees. Indeed he is responsi-ble for the Company's sales.The voting unit described in the election stipulationspecifically excludes salespersons. I find that Zimmerli issuch an individual and should be excluded. Accordingly,I recommend the challenge to Zimmerli's ballot be sus-tained.Paulette Downing:Downing has worked for Respondentfor 11 years. She has no job title, but works in the officeand is paid a salary of $1400 per month, $500 more thanChaika and Gouyd. She does not fill out a timecard andspends nearly all her time at her desk in the office. Atthe desk are various pieces of equipment, such as a com-puter terminal, a typewriter, and an adding machine, allof which she utilizes in the course of her duties. She pre-pares c.o.d. forms, export forms, and performs all theUPS tracers. She routes orders, stays aware of any cus-tomer special route directions, and alerts the warehouseabout them. She is the individual who converts a cus-tomer order into what is known as a "picking ticket."That ticket is either an invoice or an export form. Itcontains the specific items that each customer has or-dered. Her desk is located near the warehouse door andshe places that slip in a box on the warehouse side ofthat door.It iseventually picked up by Gillespie, whoproceeds to obtain the items from inventory and deliverthem to the packing tables.The person in the warehouse with whom she usuallycommunicates is Gillespie; on occasion she deals withBlaising.Once in a great while a warehouseman willcome into the office with a c.o.d. so that she can total iton her adding machine. She certainly does not performany physical work in the warehouse. Finally, she com-monly takessalesreceipts to the bank for deposit.Accordingly, I conclude that Downing is an officeclerical employee, not a plant clerical, and should be ex-cluded from the unit. I recommend that the challenge toher ballot be sustained.ElisivaUluikaepa:Uluikaepa was challenged by theUnion on the ground that her name did not appear onthe election eligibility list. It contends that her ballotshould be excluded on the grounds that she is not an em-ployee of the Company; Respondent asserts that she is awarehousepersonwho performs regularwarehouseduties and that her vote should be counted.Uluikaepa was originally hired by J. Hansen to assistthe family during a recuperation period required by J.Hansen after some open-heart surgery in mid-1986.During that period she lived in the Hansen home andprovidedassistanceto bothHansens.Those duties in-cluded housekeeping as well as quasi-nursing. She waspaid $5 per hour to perform these duties, with her pay-checks being drawn on Hansen's personal checking ac-count, not a company account.Eventually, as J. Hansen's health returned, she beganaccompanying him to the Millbrae facility, where shewas available to assist him as necessary. As he grewstronger, there was less personal assistance for her toprovide and he began suggesting that she help out in thewarehouse. Occasionally, she helped Blaising with his re-turns and operated the shrink-wrap machine on productsthat needed to be repackaged. Sometime during thesummer of 1987 she began to perform a certain amountof packing work. She was trained by Chaika, Gouyd,and Blaisingand by November 1987 was even perform-ing the paperwork connected to shipping. Her native lan-guage is Tonganese and she speaks Englishonly with JOHN N HANSEN CO75difficultyItwas therefore, a slow process for her tolearn how to handle written documentationShe apparently moved out of the Hansen household inlate 1986 and sags she now drives herself to and fromwork, although Chaika and Gouyd claim that she continues to arrive and leave with J HansenDuring much of 1987, on 1 or 2 days a week, Uluikaepa came to the warehouse, where she was picked upby Hansen and then driven to the San Francisco showroom, where she assisted Hansen Even as of the hearingdate, early January1988,Hansencontinues to pay herthe $5 wage from the household accountBased on this testimony, I conclude that sometime inmid 1987, Uluikaepa began to work in the warehouse ona regular, if part time basis I recognize that she was notcarried on the company payroll and further recognizethat at the inception of her warehouse employment shewas principally a companion for J Hansen during his recuperationNonetheless, her duties slowly transformedfrom that of companion to those of warehouse traineeand eventually packer, a duty which she assumed duringthe summer of 1987 I recognize that as a person not onthe payroll, she was not entitled to the various fringebenefits such as health insurance, life insurance, pensionplan, vacation, sick leave, and suchNonetheless, herhourly wage was quite similar to that of Chaika andGouyd Moreover she was under thegeneralsupervisionof either Gillespie orBlaising(subject to override by JHansen)and she worked side by side with other warehouse personnel performing exactly the same tasks theywere required to perform In this circumstance, I findthat she was, beginning in the summer of 1987, an employee not of theHansens,but of the Respondent Theemployment relationship is to be found as a result of substance, not form, and it appears to me that the Union'sargument that she is not a company employee relies excessively on formAccordingly, I conclude that Uluikaepa was an eligible voter and that the challenge to herballot, if it were to affect the outcome of the election,should be overruledTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(1) of the Act, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirmstive action designed to effectuate the policies of the ActOn these findings of fact and the entire record in thiscase, I make the followingCONCLUSIONS OF LAW1Respondent, John N Hansen Co Inc , is an employer engaged in commerce within the meaning of Section 2(6) and (7) of the Act2 International Longshoremen's and Warehousemen'sUnion, Local 6 is a labor organization within the meaning of Section 2(5) of the Act3On July 27, 1987, acting through David Gillespie,Respondent violated Section 8(a)(1) of the Act by suggesting to employees that union representation was afutile act, by threatening them with layoff because oftheir union activities, and by threatening them with lossof fringe benefits if they selected a union to representthem4On July 27, 1987 acting through John NHansen,Respondent violated Section 8(a)(1) of the Act by interrogating employees about their union activities and membership5On September 28, 1987, acting through John NHansen,Respondent violated Section 8(a)(1) of the Actby saying in the presence of employees that he wouldclose the business before allowing a union to represent itsemployees6The General Counsel has failed to prove any otherviolations of the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommended7ORDERThe Respondent, John N Hansen Co, Inc, Millbrae,California, its officers, agents, successors,and assigns,shall1Cease and desist from(a)Telling employees that representation by InternationalLongshoremen'sandWarehousemen sUnionLocal 6 or any other labor organization would be an actof futility(b) Threatening employees with layoff or other loss offringe benefits because they choose to be represented bya labor union(c) Interrogating employees regarding their union activities and membership(d) Threatening to close the business before having todeal with International Longshoremen s and Warehousemen s Union, Local 6, as the exclusive representative ofits employees(e) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a) Post at its Millbrae California facility copies of theattached noticemarkedAppendix '8 Copies of thenotice on forms provided by the Regional Director forRegion 20 after being signed by the Respondents authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material7 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes8 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyRecommendation with Respect to the Election in Case20-RC-16173In the foregoing decision I have concluded that thechallenges to the ballots of Edler,GillespieBlaisingZimmerli,and Downing should be sustained and that thechallenge to the ballot of Uluikaepa should be overruledHowever,in view of the fact that the tally of ballots reflects that two valid votes have already been cast infavor of the union representation,itwould appear thatUluikaepa'sballotwould not affect the outcome of theelectionAccordingly,Irecommend that Uluikaepa sballot not be opened in order to preserve the secrecy ofher ballot I further recommend that the Board immediately issue a Certification of Representative in favor ofInternationalLongshoremen sandWarehousemen sUnion Local 6, in the bargaining unit as described in theStipulation For Certification Upon Consent ElectionAPPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THE NATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentTo organizeTo form join or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protected concerted activitiesWE WILL NOT tell our employees that representationby International Longshoremen s andWarehousemen sUnion Local 6, would be a fuilityWE WILL NOT threaten employees with layoff or lossof fringe benefits if they choose to be represented by alabor unionWE WILL NOT interrogate our employees regardingtheir union activities or membershipWE WILL NOT threaten to close our business on becoming obligated to deal with International Longshoremen s and Warehousemen s Union Local 6, as the representative of our employeesWE WILL NOT in any like or related manner interferewith,restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActJOHN N HANSEN CO, INCThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rights